                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 19, 2018
                          UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

BILLY DETROY MITCHELL,                        §
TDCJ # 01625770,                              §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 3:18-CV-372
                                              §
BRYAN COLLIER, et al,                         §
                                              §
         Defendants.                          §

                                          ORDER

       Plaintiff Billy Detroy Mitchell is currently incarcerated in the Texas Department

of Criminal Justice–Correctional Institutions Division (“TDCJ”). He filed a civil rights

complaint under 42 U.S.C. § 1983 (Dkt. 1). On November 13, 2018, the Court granted

him leave to proceed in forma pauperis and assessed an initial filing fee of $7.00 (Dkt.

5). Plaintiff now has filed a letter requesting dismissal of his case and stating, “I do not

wish to prosecute this civil action any further” (Dkt. 6).

       Mitchell has clearly communicated his desire not to pursue his case. Federal Rule

of Civil Procedure 41(a) permits dismissal of an action at the plaintiff’s request. A

motion under Rule 41(a) for voluntary dismissal “should be freely granted unless the

non-moving party will suffer some plain legal prejudice other than the mere prospect of a

second lawsuit.” Test Masters Educ. Servs., Inc. v. Robin Singh Educ. Servs., Inc., 799

F.3d 437, 448 (5th Cir. 2015) (internal citation and quotation marks omitted). In this

case, Defendants have not been served with process and will not be prejudiced.

       The Court therefore ORDERS as follows:


1/2
      1.     This civil action is DISMISSED without prejudice pursuant to Federal

Rule of Civil Procedure 41(a).

      2.     The fee collection order entered in this case (Dkt. 5) is VACATED.

Inmate Trust Fund officials shall make no further withdrawals from the prison trust fund

account of the plaintiff, Billy Detroy Mitchell (TDCJ # 01625770), to collect filing fees

for Civil Action No. 3:18-0372. The plaintiff is advised, however, that funds properly

withdrawn under the collection order to date will not be refunded.

      The Clerk will provide a copy of this order to (1) the plaintiff and (2) the

Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, fax 936-437-4793.

      SIGNED at Galveston, Texas, this 19th day of December, 2018.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
